Citation Nr: 1425727	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, claimed as entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1956 to September 1960.  The Veteran died in April 2010; the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of August 2010 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to death pension and DIC benefits.   

The issue of entitlement to DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death. 38 U.S.C.A. § 1521(a).  To prevail, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The Veteran served from April 1956 to September 1960.  His service occurred after the Korean War era and before the Vietnam War era.  As the Veteran did not serve during a period of war, the appellant is not entitled to death pension benefits.  

In a February 2011 letter, the appellant argued that though the Veteran did not serve during a period of war, he nevertheless honorably served his country and was injured during his active service.  

Though the Board is sympathetic to the appellant's arguments, it is without authority to grant benefits on an equitable basis and instead is constrained to follow the specific provisions of law.  

Because the Veteran does not have qualifying wartime service, entitlement to death pension benefits is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim for death pension benefits; there is no doubt to be resolved; and a death pension is not warranted.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

REMAND

In May 2010, the appellant filed a VA Form 21-534, titled "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child."  The August 2010 administrative decision on appeal denied the claim for "dependency and indemnity compensation (DIC), death pension, and accrued benefits."  On her November 2010 notice of disagreement, the appellant specifically stated that she was appealing the "denial of DIC."  Following this NOD, the RO's statement of the case dealt solely with death pension benefits and not DIC benefits.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued, the claim must be remanded before the Board can take further action.

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case to the appellant regarding the issue of entitlement to DIC benefits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


